DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendment filed 10/29/2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) the previously filed claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2 further in view of D3
 	Dl: CN102290413A (21 December 2011, description, paragraphs 0048-0064, and figures 2-9)
D2: CN104867972A (26 August 2015, description, paragraphs 0084-0095, figures 2,10-14)
D3: CN105609422A (25 May 2016, description, paragraphs 0074-0092, figures 1-11)
a.	Regarding claim 1-3 and 6-7 Dl discloses an array substrate, a manufacturing method thereof and a liquid crystal display comprising the array substrate, comprising a base substrate 1, a plurality of gate lines 10 positioned on the substrate, a gate electrode 2 corresponding to each gate line 10, a gate insulating layer 3 positioned on the gate line 10 and a second gate insulating layer 5 positioned on the gate electrode 2, and two first contact vias 12 passing through the gate insulating layer are formed, wherein one via exposes the gate line and passes through the gate electrode (the sidewall of the via is equivalent to exposing the gate electrodes), and a metal layer positioned on the insulating layer fills the via to communicate the gate line and the gate electrode (paragraphs 0048-0064, and figures 2-9).
D2 discloses a DMOS device and a manufacturing method thereof. The DMOS device comprises a driving resistor (equivalent to a gate line) made of polysilicon material and gate polysilicon, which corresponds to the driving resistor and arranged at intervals and on the same layer as the driving resistor, above the substrate; a dielectric layer (equivalent to a gate insulating layer) is arranged on the drive resistor and the gate polysilicon, and a through hole is etched in the dielectric layer to expose the driving resistor and the gate polysilicon; a metal layer on the dielectric layer fills the through hole to connect the driving resistor and the gate polysilicon.

Dl is the prior art closest to claims 1-7 which differ from Dl in that: a polysilicon semiconductor layer is positioned on the gate insulating layer; the first via hole and the second via hole expose the gate electrode and the gate line respectively, and the conductive connection layer fills the two via holes to communicate the gate electrode and the gate line. 
However, the above distinguishing technical features have been disclosed by D2 and D3. It is obvious to a person skilled in the art to arrive at the technical solution of claims 1 by combining the teachings of D2 and D3 with Dl. The subject matter of the references are related to semiconductor devices of similar scope and formation.
Regarding claim 1, Since Dl has already disclosed a liquid crystal display including an array substrate (equivalent to a display panel).
The combination of D1, D2 , and 3 fail show the amendment to claim 1, However:
Ma et al, US PGPub 2016/0322388 A1 shows the gate line 3 and line are at layer to the gate electrode [0012].  
It would  have been obvious to one of ordinary skill in the art to modify the collective teaching D! D2 and D3 with change of the gate electrode as taught by Ma et al. with the motivation to modify the location of the pixel to adjust the materials of the silicon by design choice of available silicons and taught by  collective references.  The combination can be met with a reasonable expectation for success because the technologies are related to TFTs’.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812